Citation Nr: 0303352	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  94-49 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for claimed back 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tara L. Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1982 and from March 1983 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 decision by the RO in Buffalo, New 
York.


REMAND

The veteran seeks entitlement to service connection for a 
claimed back disability.

The Board remanded this claim to the RO in April 2000 for the 
RO to obtain the veteran's original service medical records.  
The remand specifically instructed the RO to include a 
request to the Branch Medical Clinic, Naval Air Station in 
Pensacola, Florida for the veteran's original service medical 
records.  

In May 2000, the RO requested the veteran's service medical 
records from the Branch Medical Clinic, Naval Air Station in 
Pensacola, Florida.  To date, there is no indication in the 
file that the RO ever received a response from the Branch 
Medical Center regarding their request for the veteran's 
service medical records.  To help avoid a future remand, the 
RO must ensure that all requested development has been 
completed (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board finds that despite the fact that this file was in 
the RO's possession until December 2002, giving the RO ample 
opportunity to fulfill the requirements of the VCAA, the RO 
did not provide the veteran and his representative with 
either notice of the VCAA or adequate notice of the 
information and evidence needed to substantiate his claim, 
and that this lack of notice constitutes a violation of his 
due process rights.  Hence, this case must be remanded to the 
RO so that the veteran and his representative may be provided 
with such notice.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Branch 
Medical Center, Naval Air Station in 
Pensacola, Florida and attempt to obtain 
the veteran's original service medical 
records.  If those records are not 
available, the RO should request that the 
facility so indicate this fact in a 
written response.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

3.  The RO should then review the claim 
for service connection for a back 
disability.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER 
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


